     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ALEXIS MONDRAGON,                                                   05/31/2019

               Plaintiff,                           15-CV-2529 (JPO) (BCM)

       -against-                                    REPORT AND RECOMMENDATION
                                                    TO THE HON. J. PAUL OETKEN
LEONARD KEFF, et al.

               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Plaintiff Alexis Mondragon filed this action against Keff Enterprises, LLC (Keff

Enterprises), Keff NYC, Inc. (Keff NYC), Leonard Keff (Keff), and Eric Raphael Schamma

a/k/a Eric “Ricky” Schiffer (Schiffer) on April 2, 2015, seeking payment of unpaid overtime

wages and related relief under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201 et seq., and

the New York Labor Law (NYLL), N.Y. Labor Law § 190 et seq., all arising out of her work as

a Finishing Department Supervisor at defendants’ knitting factory. Compl. (Dkt. No. 1) ¶¶ 1-3.

Plaintiff alleges that she worked at the factory from September 2012 to December 2013, at a

stated rate of $20 per hour, but that throughout her employment defendants either underpaid her

(by, among other things, failing to pay her for her overtime hours) or did not pay her at all. Id.

¶¶ 1, 36-45. By order dated January 12, 2016, Your Honor granted plaintiff’s motion for default

judgment and referred the matter to the Hon. Frank Maas, United States Magistrate Judge, for a

damages inquest. (Dkt. No. 21.) The inquest was later reassigned to me.

       For the reasons that follow, I respectfully recommend that plaintiff be awarded damages

against all defendants in the amount of $30,020, comprising (a) $12,510 in unpaid overtime

wages (at the rate of $30 per hour), (b) $12,510 in liquidated damages under state law, and (c)

$5,000 in statutory damages under state law. In addition, I recommend that prejudgment interest
      Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 2 of 28



be awarded in the amount of $6,854.48, plus additional interest at the statutory rate of 9% from

the date of this Report and Recommendation (Report) to the date of entry of final judgment.

Attorney’s fees and costs should also be awarded, in the amounts of $7,927.50 and $556,

respectively.

I.      BACKGROUND

        A.      Factual Allegations

        Plaintiff alleges that Keff Enterprises and Keff NYC are New York corporations with

their principal place of business at 142 West 36th Street in New York City. Compl. ¶¶ 9-13.1

During the time period at issue in this action, both entities participated in interstate commerce

and had gross annual revenues greater than $500,000. Id. ¶¶ 10-11, 14-15. Keff was an owner

and/or shareholder of Keff Enterprises and “actively participate[d] in the business of the

corporation.” Compl. ¶ 19. Keff hired and fired workers, directed their daily activities, and

otherwise “exercised substantial control over the functions of the company’s employees,”

including Mondragon, who “considered him to be her direct supervisor as well as her boss.” Id.

¶ 20-21. Schiffer was the Chief Executive Officer of Keff NYC. Id. ¶ 24-25. He too “actively

participated in the business of the corporation,” managed certain aspects of its operations, and

“had the authority to hire, terminate, discipline, set rates of pay, and schedule workers including

Plaintiff.” Id. ¶ 26.




1
   The online Corporation and Business Entity Database maintained by the New York State
Department of State lists Keff Enterprises as an active domestic limited liability company and
Keff NYC as a domestic business corporation that was dissolved on August 31, 2016. See N.Y.
Dep’t of St., Div. of Corp., St. Records & UCC, Corp. & Bus. Entity Database,
https://www.dos.ny.gov/corps/ (last visited May 31, 2019). The registered address for Keff
Enterprises is 142 West 36th Street, 2nd Floor, New York, NY 10018. Id. The registered address
for Keff NYC was 142 West 36th Street, 8th Floor, New York, NY 10018. Id. Leonard Keff is
listed as the agent for service of process on behalf of both entities. Id.

                                                2
      Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 3 of 28



       Plaintiff’s remaining factual allegations run against all four defendants jointly. She

worked as a Finishing Department Supervisor at “[d]efendants’ knitting factory” from September

2012 through December 2013, at a promised rate of pay of $20 per hour. Compl. ¶¶ 31-33, 37.

Her primary responsibilities were to “manage flow of production on factory floor, make sure

shipments went out on time, check quality of production, [and] train hand finisher[s] and

menders.” Id. ¶ 33. Plaintiff had “no authority to hire, terminate, discipline, schedule, or set rates

of pay for any other employee of [d]efendants.” Id. ¶ 34.

       Defendants hired plaintiff in September 2012. Compl. ¶ 36. After completing three weeks

of training, during which she did not receive any pay, id., plaintiff began working weekdays at

the factory on West 36th Street. Id. ¶ 37. Her schedule required her to work from 9:00 a.m. to

6:00 p.m., Monday through Friday, with a half-hour lunch break, id.; however, plaintiff “almost

always stayed past 6:00 p.m.,” id., and her work hours “varied from 40 to over 52 hours per

week.” Id. ¶ 38. Plaintiff clocked in and out before and after her shifts, but she does not have

access to those records. Id. ¶ 39.

       Notwithstanding defendants’ promises, plaintiff was paid “only $200-$400” (for the

weeks in which she was paid at all), “regardless of the hours she worked.” Compl. ¶ 43. She

rarely received paystubs with her weekly wages. Id. ¶¶ 42-43. When she did, the stubs

“accurately noted that Plaintiff’s rate of pay was $20 per hour,” but inaccurately “provided that

she worked only 40 hours, when in truth plaintiff always worked more than 40 hours.” Id. ¶ 41.

For the weeks in which plaintiff worked more than 40 hours, defendants “neglected to pay her

overtime premiums at the rate of 1.5 times her regular rate of pay” for each overtime hour. Id.

¶ 44. Similarly, defendants never paid any spread-of-hours compensation. Compl. ¶¶ 55-56. For




                                                  3
      Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 4 of 28



the last six months of her employment (May 2013 through December 2013), plaintiff did not

receive any wages at all. Id. ¶ 45.

        Plaintiff “complained about these underpayments,” and even joined co-workers in a

walkout, Compl. ¶ 1, before returning to work “upon assurances of future payment.” Id.

Defendants “fraudulently induced” her to “continue showing up to work by explaining that the

business was short of money and by promising to pay her when they received payment from a

large account.” Id. ¶ 46.

       B.      Procedural History

       Plaintiff filed her complaint on April 2, 2015, alleging four claims against all defendants:

(1) failure to pay overtime compensation as required by the FLSA, 29 U.S.C. § 207(a); (2)

failure to pay overtime compensation as required by the NYLL and related regulations, see N.Y.

Comp. Codes R. & Regs. tit. 12, § 142-2.2; (3) failure to pay spread-of-hours compensation as

required by the NYLL and related regulations, see N.Y. Comp. Codes R. & Regs. tit. 12, § 142-

2.4(a); and (4) failure to provide a wage notice at the outset of her employment, and wage

statements with each payment of wages, as required by the Wage Theft Prevention Act, see

NYLL § 195(1), 195(3). Compl. ¶¶ 57-77. On the same date, plaintiff filed a Statement of

Relatedness (Dkt. No. 2), asserting that this action was related to Tackie v. Keff Enterprises,

LLC, No. 14-CV-2074 (JPO).2


2
  The plaintiff in Tackie, who worked as a seamstress in the same knitting factory, sued the same
defendants for failure to pay minimum wage and overtime wages between December 3, 2012 and
December 11, 2013. See Compl. ¶¶ 1, 26, Tackie v. Keff Enterprises, LLC, No. 14-CV-2074
(JPO) (Mar. 24, 2014) (Dkt. Nos. 2, 19-2) (hereafter the Tackie Compl.). Like Mondragon,
Tackie alleged that she was promised $20 per hour. Id. ¶ 27. After defendants failed to appear,
Your Honor awarded Tackie a default judgment and damages in the aggregate amount of
$39,903.46 against Keff Enterprises, Keff NYC, and Leonard Keff. See Tackie v. Keff Enterprises
LLC, 2014 WL 4626229, at *7-8 (Sept. 16, 2014). Thereafter, plaintiff sought and obtained an
extension of time to serve the fourth defendant, Schiffer, and, in due course, obtained an
amended judgment which, inter alia, made Schiffer jointly and severally liable for the judgment

                                                4
      Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 5 of 28



       Plaintiff served all four defendants between June 18 and July 10, 2015, as follows: (i)

Schiffer, by leaving a copy of the summons and complaint with his co-tenant on June 18 and by

mail on June 19 (Dkt. No. 4); (ii) Keff, by leaving copies at his residence on June 22 and mailing

copies to him on the same date (Dkt. No. 5)3; and (iii) the two corporate defendants, via the

Office of the New York Secretary of State, on July 10, 2015. (Dkt. Nos. 6-7.) The defendants

uniformly failed to respond.

       On September 9, 2015, plaintiff requested and was issued a certificate of default against

all defendants. (Dkt. No. 10.) On November 2, 2015, Plaintiff moved for the entry of a default

judgment. (Dkt. No. 15.) On January 19, 2016, Your Honor directed entry of a default judgment

in favor of plaintiff and against all defendants. (Dkt. No. 21.)



amount previously rendered. Order at 1, Tackie v. Keff Enterprises, LLC, No. 14-CV-2074 (JPO)
(April 14, 2015) (Dkt. No. 48). On April 20, 2015, Your Honor accepted this action as related to
Tackie.
3
  The process server made three prior attempts to serve Keff personally at his residence before
serving him according to CPLR § 308(4), also known as the “nail and mail” method. (Dkt. No.
5.) Service pursuant to CPLR § 308(4) may be used only where service under CPLR § 308(1)
(personal delivery) or § 308(2) (delivery to a “person of suitable age and discretion” at the
defendant’s home or business) cannot be made with “due diligence.” CPLR § 308(4); Bank
United, FSB v. Verbitsky, 167 A.D.3d 835, 837, 91 N.Y.S.3d 145, 147 (2d Dep’t Dec. 19, 2018).
Here, the process server demonstrated the requisite due diligence by attempting personal service
on Keff at different times on four different dates, and by speaking with Keff’s neighbor to
confirm that Keff lived at the address listed on the summons. See Verbitsky, 167 A.D.3d at 837
(service was proper where the process server “made five attempts to effect personal service at the
defendant’s residence, at different times and on different days when the defendant could
reasonably be expected to be home); Nationstar Mortg., LLC v. Dekom, 161 A.D.3d 995, 996, 78
N.Y.S.3d 148, 150 (2d Dep’t May 16, 2018) (service was proper where process server made four
visits “to the defendant's residence at different times when the defendant could reasonably have
been expected to be found at home” and attempted “to ascertain the defendant’s place of
employment”); Krodel v. Amalgamated Dwellings, Inc., 139 A.D.3d 572, 573, 32 N.Y.S.3d 139,
140 (1st Dep’t May 24, 2016) (process server who on three different dates approached the
building, rang the doorbell multiple times, and left after five minutes, met the minimum
requirements for due diligence under CPLR § 308(4)). I therefore conclude that service on Keff
pursuant to CPLR § 308(4) was effective.



                                                  5
      Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 6 of 28



       On March 28, 2016, plaintiff filed her Proposed Findings of Fact and Conclusions of Law

(Prop. Findings) (Dkt. No. 27), along with: (i) a damages chart (Chart) (Dkt. No. 27-1); (ii)

plaintiff’s supporting affidavit (Pl. Aff.) (Dkt. No. 27-2); (iii) four paystubs, each corresponding

to a one-week period of plaintiff’s employment (Pl. Paystubs) (Dkt. No. 27-3); (iv) a declaration

from plaintiff’s attorney Eli Freedberg in support of the attorney’s fee request (Freedberg Decl.)

(Dkt. No. 27-4); and (v) Freedberg’s “invoice” detailing the work he did on the case (Freedberg

Inv.) (Dkt. No. 27-5). On the same date, plaintiff served defendants with copies of the Proposed

Findings by first class mail at the individual defendants’ last known residential addresses and at

the corporate defendants’ last known corporate address (142 West 36th Street, New York, NY,

10018). See Aff. of Service filed Mar. 28, 2016 (Dkt. No. 28). Once again, defendants failed to

respond.

       Plaintiff seeks a damages award (exclusive of attorney’s fees and costs) of $99,442.95,

including: (i) $15,013.88 in minimum and overtime wages under the FLSA and NYLL

(calculated at the rate of $7.25 per hour for plaintiff’s regular hours and $10.88 for her overtime

hours); (ii) $42,296.13 in breach of contract damages (calculated at the rate of $20 per hour); (iii)

$15,013.88 in FLSA liquidated damages; (iv) $16,533.38 in NYLL liquidated damages; (v)

$1,522.50 in spread of hours damages; (vi) $5,000 in NYLL statutory damages; and (vii)

$4,060.20 in prejudgment interest “on the NYLL claims.” Prop. Findings at 16.4 In addition,

plaintiff seeks $19,808.50 in attorney’s fees and costs, representing 45.3 hours worked at an

hourly rate of $425. Freedberg Decl. ¶¶ 12, 14, 16.




4
  Plaintiff’s math is slightly off. The “total sum for all the damage components” asserted by
plaintiff is $99,439.97, not $99,442.95.


                                                 6
      Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 7 of 28



       Since no party has requested a hearing on the issue of damages, and since defendants

have not submitted any written materials, I have conducted the inquest based solely upon the

materials submitted by plaintiff. See, e.g., Cement & Concrete Workers Dist. Council Welfare

Fund v. Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012) (“[A] district court

may determine there is sufficient evidence either based upon evidence presented at a hearing or

upon a review of detailed affidavits and documentary evidence.”); Tamarin v. Adam Caterers,

Inc., 13 F.3d 51, 53 (2d Cir. 1993) (quoting Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508

(2d Cir. 1991)) (“Rule 55(b)(2) of the Federal Rules of Civil Procedure . . . ‘allows but does not

require the district judge to conduct a hearing.’”).

II.    ANALYSIS

       A.      Legal Standards

               1.      Determining Liability

       Following a default, the Court must accept all well-pleaded factual allegations in the

complaint as true, except those relating to damages. See Tackie, 2014 WL 4626229, at *2 (citing

Fed. R. Civ. P. 8(b)(6) and S.E.C. v. Razmilovic, 738 F.3d 14, 19 (2d Cir. 2013), as amended

(Nov. 26, 2013)); see also City of N.Y. v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir.

2011) (quoting Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir. 2004))

(“It is an ‘ancient common law axiom’ that a defendant who defaults thereby admits all ‘well-

pleaded’ factual allegations contained in the complaint.”).

       However, a default “only establishes a defendant's liability if those allegations are

sufficient to state a cause of action against the defendants.” Gesualdi v. Quadrozzi Equip.

Leasing Corp., 629 F. App’x 111, 113 (2d Cir. 2015). The Court must therefore determine

“whether the allegations in the complaint establish the defendants’ liability as a matter of law.”

Id. (citing Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009)). If the well-pleaded allegations

                                                  7
      Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 8 of 28



establish the defaulting party’s liability, the only remaining issue is “whether plaintiff has

provided adequate support for [her requested] relief.” Gucci Am., Inc. v. Tyrrell-Miller, 678 F.

Supp. 2d 117, 119 (S.D.N.Y. 2008) (citing Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183

F.3d 151, 155 (2d Cir. 1999)).

       Conversely, if the well-pleaded factual allegations in the complaint fail to state a claim

upon which relief can be granted, no damages can be awarded, even if the post-default inquest

submissions supply the missing information. See United States ex rel. Nat’l Dev. & Constr.

Corp. v. U.S. Envtl. Universal Servs., Inc., 2014 WL 4652712, at *4 (S.D.N.Y. Sept. 2, 2014)

(quoting Gutman v. Klein, 2010 WL 4975593, at *10 (E.D.N.Y. Aug. 19, 2010)) (“[i]t is the

. . . [c]omplaint, not the inquest submissions, that establishes defendants’ liability”) (alterations

in the original); J & J Sports Prods., Inc. v. Abdelraouf, 2019 WL 457719, at *2 (E.D.N.Y. Feb.

5, 2019) (“It is the moving party’s burden to demonstrate that it is entitled to recovery based on

the factual allegations pleaded in the complaint.”).

               2.      Determining Damages

        Although the Court must accept all well-pleaded facts as true when determining liability,

it need not – and indeed cannot – rely on the plaintiff’s allegations to establish her damages.

Greyhound Exhibitgroup, Inc., 973 F.2d at 158. Rather, “the plaintiff must produce evidence

sufficient to establish her damages with ‘reasonable certainty.’” Tackie, 2014 WL 4626229, at *1

(quoting Cement and Concrete Workers, 699 F.3d at 235). Where, as here, the defendants have

failed to produce any employment records, the Court may credit the plaintiff’s “recollections

regarding [her] hours and pay in conducting its inquest.” Coley v. Vannguard Urban

Improvement Ass’n, Inc., 2018 WL 1513628, at *7 (E.D.N.Y. Mar. 27, 2018), as amended (Mar.

29, 2018). However, “the Court must ensure that [p]laintiffs’ approximations and estimates are

reasonable and appropriate.” Id.; see also Jemine v. Dennis, 901 F. Supp. 2d 365, 378 (E.D.N.Y.

                                                 8
      Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 9 of 28



2012) (finding that plaintiffs’ method of estimating hours worked by averaging the hours listed

in the available payroll records with the hours recalled and described in plaintiffs’ declarations

was reasonable where defendants failed to maintain adequate records).

       Regardless of the evidence submitted, “a default judgment must not differ in kind from,

or exceed in amount, what is demanded in the pleadings.” Fed. R. Civ. P. 54(c); see also Silge v.

Merz, 510 F.3d 157, 160 (2d Cir. 2007) (“By limiting damages to what is specified in the

“demand for judgment,” [Rule 54(c)] ensures that a defendant who is considering default can

look at the damages clause, satisfy himself that he is willing to suffer judgment in that amount,

and then default without the need to hire a lawyer.”); Joint Stock Co. Channel One Russia

Worldwide v. Infomir LLC, 2018 WL 4760345, at *1 (S.D.N.Y. Sept. 28, 2018) (“a plaintiff

cannot recover damages against a defaulted defendant for claims never alleged in its pleading”);

U.S. ex rel. Nat. Dev. & Const. Corp. v. U.S. Envtl. Universal Servs., Inc., 2014 WL 4652712, at

*4 (S.D.N.Y. Sept. 2, 2014) (quoting Gutman v. Klein, 2010 WL 4975593, at *10 (E.D.N.Y.

Aug, 19, 2010)) (“the Court may not award damages against USEUS and Palonia based upon a

Miller Act claim” never pled against them).

       In her Proposed Findings, plaintiff seeks monetary damages for – among other things –

unpaid minimum wages (at $7.25 per hour) and “contractual wages” (at $20 per hour) for the

periods in which she asserts that she was underpaid (or not paid at all) for her first 40 hours of

work. Prop. Findings at 12-16. However, she has not pled either of those claims. Rather, as noted

above, plaintiff pled two claims for unpaid overtime compensation (one under federal law and

one under state law), one claim for unpaid spread-of-hours pay, and one claim for failure to

furnish a wage notice or wage statements. Compl. ¶¶ 57-77. Similarly, plaintiff’s prayer for relief

– which used generic language to request a judgment “in the amount of unpaid wages owed,”



                                                9
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 10 of 28



Compl. at ECF page 11 – failed to put defendants on notice that she sought recovery of any

unpaid wages other than overtime wages. Moreover, plaintiff was and is represented by an

“experienced wage and hour litigator,” Freedberg Decl. ¶ 2; see also id. at ¶¶ 5-6 (elaborating on

counsel’s expertise), who had the benefit of the earlier-filed Tackie complaint as a model for the

complaint filed here.5 Consequently, no damages can be awarded to plaintiff on her unpled

claims.6

       B.        Jurisdiction and Venue

           I am satisfied that this Court has subject matter jurisdiction over plaintiff’s claims.

Because Mondragon sues under a federal statute – the FLSA – subject matter jurisdiction is


5
 Tackie clearly alleged claims for unpaid minimum wages under both the FLSA and the NYLL.
See Tackie Compl. ¶¶ 32, 42.
6
  Plaintiff acknowledges that “the breach of contract claim was not explicitly pled as a cause of
action,” but contends, relying on Belizaire v. RAV Investigative & Sec. Servs. Ltd., 61 F. Supp.
3d 336 (S.D.N.Y. 2014), that it was “implicitly pled,” and thus, she is now entitled to $42,000 in
breach of contract damages in addition to her FLSA and NYLL remedies. See Prop. Findings at
14, 16. In Belizaire, Your Honor adopted the report and recommendation of Magistrate Judge
Freeman, which reasoned that although plaintiff’s pro se complaint “expressly assert[ed] only
discrimination claims,” it should nonetheless be deemed to raise “wage claims and retaliatory
discharge claims” under the FLSA and NYLL, because “the primary conduct about which
[plaintiff] complains is Defendant’s purported failure to pay his wages fully and on time.” Id. at
352. Belizaire expressly relied upon the well-settled principle that “[i]n evaluating a pro se
complaint, a court is not limited to the causes of action specified by the plaintiff, but instead
‘must construe it liberally, applying less stringent standards than when a plaintiff is represented
by counsel’ . . . and must construe it to raise the strongest claims it suggests.” Id. at 344 (quoting
Branham v. Meachum, 77 F.3d 626, 628-29 (2d Cir.1996)). The “less stringent standards”
applied in Belizaire do not assist plaintiff Mondragon. Her complaint was drafted by an
experienced wage and hour attorney who knew enough to cite specific provisions of the FLSA
and NYLL, but chose not to plead any claim for unpaid wages other than overtime wages.
Defendants were therefore entitled, when “considering default,” to assume that they would
“suffer judgment” in the amount of unpaid overtime wages only. Silge, 510 F.3d at 160. The
remaining cases cited by plaintiff in support of her belated claim for contract damages are
inapposite. In Terwilliger v. Terwilliger, 206 F.3d 240 (2d Cir. 2000), the breach of contract
claim was expressly pleaded. Similarly, in Sosnowy v. A. Perri Farms, Inc., 764 F. Supp. 2d 457,
459 (E.D.N.Y. 2011), plaintiff “specifically alleg[ed] breach of contract and unjust enrichment”
claims – which, in any event, the court dismissed as duplicative of his statutory claims under the
overtime provisions of the FLSA and the NYLL. Id. at 470.


                                                 10
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 11 of 28



properly based on 28 U.S.C. § 1331. To the extent she has adequately pleaded state law claims

arising out of the same facts and circumstances, the Court may exercise supplemental jurisdiction

over those claims pursuant to 28 U.S.C. § 1367.

        I am also satisfied as to personal jurisdiction over the defendants, which is “a necessary

prerequisite to entry of a default judgment.” Reilly v. Plot Commerce, 2016 WL 6837895, at *2

(S.D.N.Y. Oct. 31, 2016) (quoting Sheldon v. Plot Commerce, 2016 WL 5107072, at *6

(E.D.N.Y. Aug. 26, 2016), report and recommendation adopted, 2016 WL 5107058 (E.D.N.Y.

Sept. 19, 2016)). As noted above, the corporate defendants are New York corporations with their

principal place of business in New York City. Compl. ¶¶ 9, 13. This makes them “amenable to

general personal jurisdiction throughout the state under New York law,” Reilly, 2016 WL

6837895, at *3; see also Magdalena v. Lins, 999 N.Y.S.2d 44, 45 (1st Dep’t 2014), and the

exercise of such jurisdiction “comports with the requirements of the Due Process Clause.” Reilly,

2016 WL 6837895, at *3; see also Sonera Holding B.V. v. Cukurova Holding A.S., 750 F.3d 221,

224 (2d Cir. 2014) (a corporation is amenable to “all-purpose jurisdiction” where is it

incorporated and where it has its principal place of business).

       Similarly, the Court may exercise personal jurisdiction over defendant Keff, who resides

in New York and “actively participated” in the business of Keff Enterprises, of which he was an

owner or shareholder, Compl. ¶¶ 17-19, and defendant Schiffer, another “resident of New York,”

who “actively participated” in the business of Keff NYC, of which he held himself out as CEO.

Id. ¶¶ 23-25. All defendants appear to have been properly served, see § I(B) of this Report,

supra, and venue is appropriate in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and (b)(2).

       C.      Liability

       To state an FLSA wage claim, a plaintiff must allege three things: “that she was the

defendant’s employee, that her work involved interstate activity, and that she worked hours for

                                                11
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 12 of 28



which she did not receive minimum and/or overtime wages.” Tackie, 2014 WL 4626229, at *2

(citing Zhong v. August August Corp., 498 F. Supp. 2d 625, 628 (S.D.N.Y. 2007)). Determining

NYLL wage and hour violations involves a similar analysis, “except that the NYLL does not

require plaintiffs to show a nexus with interstate commerce or a minimum amount of annual

sales.” Tackie, 2014 WL 4626229, at *2 n.2 (S.D.N.Y. Sept. 16, 2014) (citing Alvarez v. Michael

Anthony George Const. Corp., 15 F. Supp. 3d 285, 291 (E.D.N.Y. 2014)).

       If the claim is for overtime compensation, the “[p]laintiff[ ] must allege sufficient factual

matter to state a plausible claim that [she] worked compensable overtime in a workweek longer

than 40 hours.” Lundy v. Catholic Health Sys. Of Long Island, Inc. 711 F.3d 106, 114 (2d Cir.

2013). To state a claim for spread-of-hours pay, she must also allege that she worked “more than

ten hours per day . . . and [was] not paid an additional hour at the minimum wage rate for days in

which [she] worked 10 or more hours.” Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d

114, 122-23 (E.D.N.Y. 2011); accord Euceda v. Preesha Operating Corp., 2016 WL 8711446, at

*5 (E.D.N.Y. July 13, 2016), report and recommendation adopted, 2016 WL 8711193 (E.D.N.Y.

Sept. 30, 2016).

       I consider each of these issues in turn.

               1.     Employee-Employer Relationship

       The FLSA defines “employer” as “any person acting directly or indirectly in the interest

of an employer in relation to an employee.” 29 U.S.C. § 203(d). The Supreme Court has

emphasized that this is an expansive definition with “striking breadth.” Nationwide Mut. Ins. Co.

v. Darden, 503 U.S. 318, 326 (1992). Moreover, “[a]n individual may simultaneously have

multiple ‘employers’ for the purposes of the FLSA, in which event, ‘all joint employers are

responsible, both individually and jointly, for compliance with all of the applicable provisions of



                                                  12
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 13 of 28



the [FLSA].’” Martin v. Sprint United Mgmt. Co., 273 F. Supp. 3d 404, 421 (S.D.N.Y. 2017)

(quoting 29 C.F.R. § 791.2(a)).

       To determine whether a plaintiff is an “employee” of a particular “employer” for FLSA

purposes, courts examine the “economic reality” of the working relationship. Irizarry v.

Catsimatidis, 722 F.3d 99, 104 (2d Cir. 2013); Tackie, 2014 WL 4626229, at *2. In the Second

Circuit, courts examine four nonexclusive factors to assess the “economic reality” of an alleged

employment relationship, including: “whether the alleged employer (1) had the power to hire and

fire the employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employment

records.” Irizarry, 722 F.3d at 105 (quoting Barfield v. N.Y. City Health & Hosps. Corp., 537

F.3d 132, 142 (2d Cir. 2008)).7 “The inquiry is a totality-of-the-circumstances approach, so no

one factor is dispositive.” Tackie, 2014 WL 4626229, at *2.

       Similarly, under the NYLL, the definition of “employer” is very broad, see NYLL

§ 190(3) (“employer” means “any person, corporation, limited liability company, or association

employing any individual in any occupation, industry, trade, business or service”), and the

crucial inquiry, in determining whether an employer-employee relationship exists, is the “degree

of control exercised by the purported employer over the results produced or the means used to

achieve the results.” Hart v. Rick’s Cabaret Int’l, Inc., 967 F. Supp. 2d 901, 923 (S.D.N.Y. 2013)

(citing Bynog v. Cipriani Grp., Inc., 1 N.Y.3d 193, 198, 802 N.E.2d 1090 (2003)). Although the


7
  The court may also consider factors such as: “(1) the degree of control exercised by the
employer over the workers, (2) the workers’ opportunity for profit or loss and their investment in
the business, (3) the degree of skill and independent initiative required to perform the work, (4)
the permanence or duration of the working relationship, and (5) the extent to which the work is
an integral part of the employer's business.” Barfield, 537 F.3d at 142 (quoting Brock v. Superior
Care, Inc., 840 F.2d 1054, 1058-59 (2d Cir. 1988)).



                                               13
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 14 of 28



New York Court of Appeals “has not yet answered the question of whether the test for

‘employer’ status is the same under the FLSA and the NYLL,” Camara v. Kenner, 2018 WL

1596195, at *7 (S.D.N.Y. Mar. 29, 2018) (citing Irizarry, 722 F.3d at 117), “[t]here is general

support for giving FLSA and the New York Labor Law consistent interpretations . . . [a]nd there

appears to have never been a case in which a worker was held to be an employee for purposes of

the FLSA but not the NYLL (or vice versa).” Hart, 967 F. Supp. 2d at 924 (internal citations

omitted). See also Camara, 2018 WL 1596195, at *7 (“courts have assumed” that the test is the

same under federal and New York law). “Accordingly, courts in this District regularly apply the

same tests to determine whether entities were joint employers under NYLL and the FLSA.”

Martin, 273 F. Supp. 3d at 422.

       Plaintiff alleges that each of the four defendants was “an employer of Plaintiff,” and that

at all relevant times she was “an employee.” Compl. ¶¶ 12, 16, 22, 28, 30. Her factual allegations

adequately support those assertions. Plaintiff worked as the Finishing Department Supervisor in

defendants’ knitting factory. Compl. ¶¶ 1, 33. Her responsibilities included managing the “flow

of production [on] the factory floor,” ensuring “shipments went out on time,” quality control, and

training “hand finisher[s] and menders.” Id. She did not have authority to hire, fire, or discipline

other employees, and she did not control the work schedule or the wages of other employees. Id.

¶ 34; see also id. ¶¶ 36-37 (defendants set plaintiff’s work schedule and required her to clock in

and clock out of her shifts).

       There is no suggestion that plaintiff had any “investment” in the business or “opportunity

for profit or loss.” Barfield, 537 F. 2d at 142. Nor did her job require any extraordinary skill or

independent initiative. To the contrary: plaintiff learned about the position from a recruiter, and

defendants “sent her to a training session for three weeks” before she began working in the



                                                14
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 15 of 28



factory. Id. ¶¶ 35-36. Moreover, plaintiff was not hired to complete a discrete project; rather, she

was a permanent employee, with regular hours determined by defendants, performing a job

(managing the factory floor) that was integral to the defendants’ manufacturing operations. Id.

¶ 37. Thus, plaintiff has plausibly alleged the she was defendants’ employee. See Tackie, 2014

WL 4626229, at *3 (finding plaintiff’s allegations “sufficient to state a plausible claim that her

employment relationship with Defendants was covered by the FLSA”).

       “The determination of whether [two corporate] defendants are plaintiffs’ joint employers

is to be based on the circumstances of the whole activity . . . viewed in light of economic

reality.” Martin, 273 F. Supp. 3d at 421 (internal quotation marks and citations omitted). See also

Camara, 2018 WL 1596195, at *8 (quoting Brown v. Daikin Am. Inc., 756 F.2d 219, 226 (2d

Cir. 2014) (noting that while some courts in this Circuit use the “single integrated enterprise”

rule, under which “control of labor relations is the central concern,” others apply “the traditional

economic realities test to determine whether multiple legal entities constitute a single employer

for FLSA purposes”).

       In this case, although plaintiff does not expressly allege that the two corporate defendants

were her joint employers, her factual allegations are consistent with that conclusion. Keff

Enterprises and Keff NYC both did business at 142 West 36th Street in New York City, where

Mondragon alleges she was employed. Compl. ¶ 9, 13, 37. Leonard Keff, who was an owner or

shareholder of Keff Enterprises, was the “DOS Process agent” for both corporate defendants. Id.

¶¶ 9, 13, 18.8 Moreover, management of the factory workforce was shared by Keff and Schiffer



8
 The four wage statements that plaintiff submitted with her Proposed Findings list her employer
as Keff Enterprises, with an address at 142 West 36th Street, 2d Floor, New York, NY 10001.
See Pl. Paystubs at ECF pages 1-4. This does not mean, however, that Keff NYC was not also
her employer for purposes of the FLSA and the NYLL. See Zheng v. Liberty Apparel Co. Inc.,
355 F.3d 61, 70 (2d Cir. 2003) (“[I]n certain circumstances, an entity can be a joint employer

                                                15
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 16 of 28



(the CEO of Keff NYC), both of whom had the power to hire and fire workers and set rates of

pay. Compl. ¶¶ 20-21, 24-26. More generally, plaintiff alleges that all “defendants” “hired” her,

“sent her to a training session,” “scheduled” her hours, and required her to “clock-in and clock-

out.” Compl. ¶¶ 36-39. Thus, as in Tackie, plaintiff has plausibly alleged that “the knitting

factory was under the common control of each of the Defendants, including Keff Enterprises

LLC and Keff NYC, Inc.” 2014 WL 4626229, at *1.

       Similarly, plaintiff has plausibly alleged that the two individual defendants were her

employers for FLSA and NYLL purposes. As noted above, defendant Keff was an owner or

shareholder of Keff Enterprises, while defendant Schiffer was the CEO of Keff NYC. Both men

“actively participated” in the business, Compl. ¶¶ 19, 26, and both had authority to hire and fire

employees, including plaintiff, set their schedules, and determine their rates of pay. Id. ¶¶ 21, 26.

Keff “exercised substantial control over the functions of the company’s employees,” including

directing their “daily activities,” and plaintiff considered him her “direct supervisor as well as

her boss.” Id. ¶¶ 20-21. Schiffer “actively managed certain aspects of the company’s operations”

and had the power to remedy wage and hour violations. Id. ¶¶ 26-27. These allegations are

sufficient to permit the damages inquest to proceed against both individual defendants. See

Tackie, 2014 WL 4626229, at *3 (finding that Keff was an employer because he determined

plaintiff’s hourly pay rate and had the authority to hire and fire her).

               2.      Interstate Commerce

       The FLSA requires an employee to establish that either she or her employer was engaged

in interstate commerce. See Ethelberth v. Choice Sec. Co., 91 F. Supp. 3d 339, 353 (E.D.N.Y.

2015) (“Engagement in interstate commerce, either by an employee or by the employer as a


under the FLSA even when it does not hire and fire its joint employees, directly dictate their
hours, or pay them.”)

                                                  16
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 17 of 28



whole, is a prerequisite for liability for the FLSA's overtime requirement.”); see also 29 U.S.C.

§ 207(a)(1) (employees “engaged in commerce or in the production of goods for commerce” are

entitled to overtime compensation at “one and one-half times the regular rate at which he is

employed”). The plaintiff bears the burden of establishing either “‘individual coverage’ through

his personal engagement in interstate commerce or ‘enterprise coverage’ through the employer's

engagement in interstate commerce.” Ethelberth, 91 F. Supp. 3d at 353.

       Here, plaintiff has plausibly alleged FLSA coverage under both theories. Mondragon

worked in defendants’ “knitting factory,” managing factory floor production and ensuring timely

shipment. Compl. ¶¶ 1, 31, 33, 37. Thus, she is an individual “engaged in commerce or in the

production of goods for commerce” for the purposes of the FLSA. See Tackie, 2014 WL

4626229, at *3 (“Tackie has alleged that the knitting factory produced garments, which are

goods produced in commerce for purposes of FLSA. . . . Therefore, her work for the factory is

covered by the FLSA.”) (internal citation omitted). Additionally, plaintiff has alleged that each

corporate defendant is engaged in the production of goods for interstate commerce and has an

annual gross revenue of $500,000, Compl. ¶¶ 10, 11, 14, 15, as required for enterprise liability

under the FLSA. See 29 U.S.C. § 203(s)(1)(A). Therefore, the FLSA covers plaintiff’s

employment with defendants.

               3.     Unpaid Overtime

       Both the FLSA and the NYLL require an employer to pay an overtime rate of one and a

half times the employee’s “regular rate” of pay. 29 U.S.C. § 207(a)(1); N.Y. Comp. Codes R. &

Regs. tit. 12, § 142-2.2. To state an overtime claim, “a plaintiff must allege only that she worked

compensable overtime in a workweek longer than forty hours, and that she was not properly

compensated for that overtime.” Tackie, 2014 WL 4626229, at *3 (citing Nakahata v. N.Y.-

Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 199-201 (2d Cir. 2013)). Mondragon alleges

                                                17
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 18 of 28



she worked “from 40 to over 52 hours per week” every week from September 2012 through

December 2013, on a regular schedule, Monday through Friday, from 9:00 a.m. to “past 6:00

pm.” Compl. ¶¶ 31, 37, 38. She was hired at the regular rate of $20 per hour but was never paid

anything – much less time and a half – for her overtime hours. Id. ¶¶ 32, 36, 43, 44, 45. Thus,

Mondragon has adequately stated a claim for unpaid overtime wages under the FLSA and the

NYLL.

              4.      Unpaid Spread-of-Hours Pay

        New York employers are required to pay covered employees one extra hour’s

compensation, at the basic minimum wage rate, for each day on which they worked more than

ten hours. N.Y. Comp. Codes R. & Regs. tit. 12, § 142–2.4(a).9 Spread-of-hours wages may be

recovered in addition to federal and state overtime claims. See, e.g., Yang v. ACBL Corp., 427

F.Supp.2d 327, 338-41 (S.D.N.Y. 2005); Chan v. Sung Yue Tung Corp., 2007 WL 313483, at

*25 (S.D.N.Y. Feb. 1, 2007). However, “[o]nly employees making the minimum wage rate, or

less, are eligible for spread-of-hours compensation.” Hernandez v. Delta Deli Mkt. Inc., 2019

WL 643735, at *7 (E.D.N.Y. Feb. 12, 2019) (citing Sosnowy, 764 F. Supp. 2d at 473-74); accord

Malena v. Victoria’s Secret Direct, LLC, 886 F. Supp. 2d 349, 368 (S.D.N.Y. 2012) (Oetken, J.).

Here, plaintiff’s regular rate of pay, $20 per hour, substantially exceeded the applicable

minimum wage, which was $7.25 at all relevant times. See NYLL § 652 (2004) (amended 2013);

NYLL § 652 (2013) (amended 2016). Therefore, although plaintiff alleges that “[a]t times, [she]




9
 In the Complaint, plaintiff cites N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.6 in connection
with her claim for spread-of-hours compensation. Compl. ¶ 72-74. However, § 146-1.6 governs
employees in the hospitality industry and does not apply to plaintiff. Plaintiff’s employment was
governed by Part 142 of title 12, which applies to “miscellaneous industries and occupations.”
Thus, § 142-2.4(a) is the applicable regulation for plaintiff’s spread-of-hours claim.


                                               18
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 19 of 28



worked more than 10 hours in a workday,” Compl. ¶ 73, she is not entitled to recover spread-of-

hours damages under state law.

       D.      Statute of Limitations

       The statute of limitations for claims under the NYLL is six years. See NYLL § 198(3).

The statute of limitations for claims under the FLSA is two years, see 29 U.S.C. § 255(a), unless

the violations were “willful,” in which case the limitations period increases to three years. Id.;

see also McLaughlin v. Richland Shoe Co., 486 U.S. 128, 129 (1988). A violation is willful if

“the employer either knew or showed reckless disregard for the matter of whether its conduct

was prohibited[.]” McLaughlin, 486 U.S. at 133.

       Mondragon claims that defendants underpaid her throughout most of her employment,

despite her complaints about the underpayments and her participation in an employee walkout,

after which defendants made promises to pay her, but failed to keep those promises. Compl. ¶¶ 1,

46. Mondragon has thus adequately alleged willfulness. Moreover, “defendants’ default in this

case and their failure to participate in the proceedings will be taken as additional support for a

finding of willfulness within the meaning of FLSA.” Galeana v. Lemongrass on Broadway

Corp., 120 F. Supp. 3d 306, 315 (S.D.N.Y. 2014); see also Santillan v. Henao, 822 F. Supp. 2d

284, 297 (E.D.N.Y. 2011) (collecting cases). Consequently, a three-year statute of limitations

applies to plaintiff’s FLSA claims.

       Plaintiff filed this action in April 2015, which was only two and a half years after she

commenced employment with defendants in September 2012. Compl. ¶ 31. All of her claims,

therefore, were brought within the applicable statute of limitations.




                                                19
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 20 of 28



       E.      Damages

               1.     Unpaid Overtime Damages

       Plaintiff attests that she frequently worked more than 40 hours per week but was never

paid anything for her overtime hours. During the three weeks that she spent in “training

sessions,” plaintiff worked 45 hours per week, Pl. Aff. ¶ 4, including five hours of overtime per

week for which she was not paid. For the next 67 weeks, plaintiff estimates that she worked

“approximately 46 hours per week,” id. ¶ 6, including six hours of overtime for which she was

not paid. In total, therefore, plaintiff worked 417 hours of overtime for which she was not paid.

       Plaintiff’s “regular rate of pay” was $20 per hour. Pl. Aff. ¶ 9. This rate is reflected on

three of the paystubs that plaintiff has produced, two of which report “regular” earnings of $800

for 40 hours of work at the rate of $20 per hour, and one of which reports regular earnings of

$400 for 20 hours of work at the rate of $20 per hour. See Pl. Paystubs at ECF pages 1, 3, 4.10

Consequently, under both the FLSA and the NYLL, plaintiff is entitled to $30 for each overtime

hour for which she was not paid, for a total of $12,510 (417 x $30). See Tackie, 2014 WL

4626229, at *4.

               2.     Spread-of-Hours Damages

       As noted above, plaintiff is not entitled to damages for unpaid spread-of-hours pay

because her regular rate of pay was above the minimum wage. In addition, she has failed to

produce evidence that she worked more than 10 hours on any one day, much less on multiple

days. In her affidavit, plaintiff attests that “on average,” she worked from 9:00 a.m. to 7:00 p.m.

each weekday, with a one-half hour lunch break. Pl. Aff. ¶ 5. On days when she worked that

schedule, plaintiff did not work “more than” 10 hours, as required by N.Y. Comp. Codes R. &


10
  The remaining paystub reflects “regular” earnings of $800 but does not specify either the
number of hours worked or the rate of pay. See Pl. Paystubs at ECF page 2.

                                                20
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 21 of 28



Regs. tit. 12, § 142–2.4(a). See Ortega v. JR Primos 2 Rest. Corp., 2017 WL 2634172, at *3

(S.D.N.Y. June 16, 2017) (plaintiff who alleged that he worked exactly 10 hours per day “failed

to establish liability for any unpaid spread-of-hours pay”). Plaintiff also attests – somewhat

inconsistently – that “on average” she worked “approximately 46 hours per week” from Monday

through Friday, id. ¶ 6, which implies an average workday of only 9.2 hours. Plaintiff provides

no other admissible evidence concerning her work hours. Thus, even if she had adequately

alleged a claim for spread-of-hours pay, she would not be entitled to damages on that claim.

               3.     Liquidated Damages

       Plaintiff requests liquidated damages, in the amount of 100% of her actual unpaid wages,

under both the FLSA and the NYLL. Compl. ¶¶ 63, 71; Prop. Findings at 7-8. However, the

Second Circuit does not permit a plaintiff to recover liquidated damages under both the FLSA

and the NYLL. Chowdhury v. Hamza Express Food Corp., 666 Fed. App’x 59, 60 (2d Cir.

2016). Instead, “plaintiff should be permitted recovery ‘under the statute that provides the

greatest relief.’” Almanzar v. 1342 St. Nicholas Ave. Rest. Corp., 2016 WL 8650464, *27-28

(S.D.N.Y. Nov. 7, 2016) (quoting Castillo v. RV Transp., Inc., 2016 WL 1417848, at *3

(S.D.N.Y. Apr. 11, 2016)); see also Quiroz v. Luigi’s Dolceria, Inc., 2016 WL 2869780, at *3

(E.D.N.Y. May 17, 2016) (the court will “rely on the statute that provides the greater recovery to

the plaintiff”); Wicaksono v. XYZ 48 Corp., 2011 WL 2022644, at *3 (S.D.N.Y. May 2, 2011)

(“[T]o the extent the plaintiffs’ allegations allow recovery under both state and federal law, the

law providing for the greatest recovery will govern the calculation of damages.”), report and

recommendation adopted, 2011 WL 2038973 (S.D.N.Y. May 24, 2011).

      Here, because the NYLL allows for pre-judgment interest in addition to liquidated

damages, NYLL § 198(1-a), but the FLSA does not, see Valdez v. H & S Rest. Operations, Inc.,



                                               21
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 22 of 28



2016 WL 3079028, at *6 (E.D.N.Y. Mar. 29, 2016), report and recommendation adopted, 2016

WL 3087053 (E.D.N.Y. May 27, 2016), the NYLL will provide the greatest relief.

       Under the NYLL, employers are liable for liquidated damages equal to the full amount of

the unpaid wages to which the employee is entitled “under the provisions of this article,” unless

they can demonstrate that they acted in “good faith.” NYLL § 198(1-a). Because a showing of

good faith is an affirmative defense under NYLL § 198, a defaulting defendant cannot carry this

burden. See Tackie, 2014 WL 4626229, at *4 (citing Jaramillo v. Banana King Rest. Corp., 2014

WL 2993450, *5 (E.D.N.Y. July 2, 2014)). Thus, plaintiff is entitled to another $12,510, as

liquidated damages, with respect to her unpaid overtime wages.

              4.      Prejudgment Interest

       As discussed above, prejudgment interest is not available under the FLSA where

liquidated damages have already been awarded. Valdez, 2016 WL 3079028, at *6. However,

plaintiff may recover both liquidated damages and prejudgment interest under NYLL §

198(1)(a). “The Second Circuit has held that even where a plaintiff is awarded liquidated

damages under the NYLL, prejudgment interest still is appropriate.” Andrade v. 168 First Ave

Rest. Ltd., 2016 WL 3141567, at *10 (S.D.N.Y. June 3, 2016) (citing Reilly v. Natwest Markets

Grp. Inc., 181 F.3d 253, 265 (2d Cir. 1999)), report and recommendation adopted, 2016 WL

3948101 (S.D.N.Y. July 19, 2016). This is because liquidated damages are considered punitive

under the NYLL while prejudgment interest “compensate[s] a plaintiff for the loss of use of

money.” Reilly, 181 F.3d at 265 (quoting Chandler v. Bombardier Capital Inc., 44 F.3d 80, 83

(2d Cir. 1994)). Thus, “prejudgment interest applies only to the amount of compensatory

damages, and excludes the amount of liquidated damages.” Xochimitl v. Pita Grill of Hell's

Kitchen, Inc., 2016 WL 4704917, at *18 (S.D.N.Y. Sept. 8, 2016) (quoting Maldonado v. La



                                               22
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 23 of 28



Nueva Rampa, Inc., 2012 WL 1669341, at *11 (S.D.N.Y. May 14, 2012)), report and

recommendation adopted, 2016 WL 6879258 (S.D.N.Y. Nov. 21, 2016).

       New York’s prejudgment interest rate is 9% per annum, N.Y. C.P.L.R. 5004, and is

computed “on a simple interest basis.” Marfia v. T.C. Ziraat Bankasi, 147 F.3d 83, 90 (2d Cir.

1998). “Where such damages were incurred at various times, interest shall be computed upon

each item from the date it was incurred or upon all of the damages from a single reasonable

intermediate date.” N.Y. C.P.L.R. 5001(b); see also Marfia, 147 F.3d at 91 (“New York law

leaves to the discretion of the court the choice of whether to calculate prejudgment interest based

upon the date when damages were incurred or ‘a single reasonable intermediate date,’ which can

be used to simplify the calculation.”). In NYLL cases, courts often calculate prejudgment interest

from the midpoint of the plaintiff’s employment. See Gunawan v. Sake Sushi Rest., 897 F. Supp.

2d 76, 93 (E.D.N.Y. 2012) (collecting cases). I recommend that method here, and compute

prejudgment interest from May 1, 2013, which was the median date of plaintiff’s employment.

Six years and 31 days have passed since then. Therefore, the interest accrued from May 1, 2013

through the date of this Report is $6,854.48. ($12,510 x .09 x 6.088 years).

               5.     Statutory Penalties

       The New York Wage Theft Prevention Act (WPTA), which became effective April 9,

2011, required defendants to provide plaintiff, at the time of hiring, with a notice containing,

inter alia, the rate and frequency of her pay, NYLL § 195(1), and to furnish her with a written

statement with each payment of wages, listing, inter alia, the dates covered by the payment, the

regular rate of pay, the overtime rate, and the number of hours worked. NYLL § 195(3). During

the period of plaintiff’s employment, the WPTA allowed employees to recover damages of $50

per work week for violations of NYLL § 195(1), up to a total of $2500, and $100 per work week



                                                23
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 24 of 28



for violations of NYLL § 195(3), also up to a total of $2500. NYLL § 198(1-b), (1-d) (2011)

(amended 2015).

       Mondragon has alleged that defendants failed to provide her with a wage notice at the

date of her hiring and each year after that. Compl. ¶ 53; see also Pl. Aff. ¶ 18. She has also

alleged that she received only four paystubs during her 16-month employment with defendants,

which were inaccurate with respect to hours, and which failed to comply with the requirements

of NYLL § 195(3). Compl. ¶¶ 40-43, 54; see also Pl. Aff. ¶¶ 9-10, 16-17. Therefore, plaintiff is

entitled to the maximum recovery of $5,000 in statutory damages for violations of the WTPA.11

       F.      Attorney’s Fees

       Plaintiff requests an award of $19,808.50 for costs and attorney’s fees. Freedburg Aff.

¶ 16. Both the FLSA and the NYLL allow a successful plaintiff to recover reasonable attorney’s

fees. 29 U.S.C. § 216(b); NYLL §§ 198, 663. To determine a “presumptively reasonable fee,”

the Court multiplies the hours counsel reasonably spent on the litigation by a reasonable hourly

rate. Millea v. Metro-North R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (citing Arbor Hill

Concerned Citizens Neighborhood Assoc. v. Cnty. of Albany, 522 F.3d 182, 183 (2d Cir. 2008)).

“The presumptively reasonable fee boils down to what a reasonable, paying client would be

willing to pay, given that such a party wishes to spend the minimum necessary to litigate the case

effectively.” Simmons v. New York City Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009) (internal

quotations omitted).




11
   Prejudgment interest is not available for violations of the wage statement or wage notice
provisions of the NYLL. Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 515 (S.D.N.Y.
2017), aff’d, 752 F. App’x 33 (2d Cir. 2018); Salustio v. 106 Columbia Deli Corp., 264 F. Supp.
3d 540, 557 (S.D.N.Y. 2017).



                                               24
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 25 of 28



               1.      Reasonable Hourly Rate

       “In determining whether an hourly rate is reasonable, the Second Circuit has observed

that the court should apply the prevailing rate within the district for similar services by lawyers

of comparable experience and skill.” Galeana, 120 F. Supp. 3d at 323 (citing Gierlinger v.

Gleason, 160 F.3d 858, 882 (2d Cir.1998)). Additionally, a court may adjust the hourly rate to

account for case specific variables such as:

       [i] the time and labor required; [ii] the novelty and difficulty of the questions; [iii]
       the skill requisite to perform the legal service properly; [iv] the preclusion of
       employment by the attorney due to acceptance of the case; [v] the customary fee;
       [vi] whether the fee is fixed or contingent; [vii] time limitations imposed by the
       client or the circumstances; [viii] the amount involved and the results obtained;
       [ix] the experience, reputation, and ability of the attorneys; [x] the
       “undesirability” of the case; [xi] the nature and length of the professional
       relationship with the client; and [xii] awards in similar cases.

Gamero v. Koodo Sushi Corp., 328 F. Supp. 3d 165, 173 (S.D.N.Y. 2018) (quoting Hensley v.

Eckerhart, 461 U.S. 424, 430 n.3 (1983)).

       Courts in this district generally award experienced wage-and-hour attorneys from $300 to

$400 per hour. See Sanchez v. Jyp Foods Inc., No. 16-CV-4472 (JLC), 2018 WL 4502008, at

*15 (S.D.N.Y. Sept. 20, 2018) (citing Surdu v. Madison Global, LLC, 2018 WL 1474379, at *10

(S.D.N.Y. Mar. 23, 2018) (collecting cases regarding litigators with one or more decades of

experience)); Pastor v. Alice Cleaners, Inc., No. 16-CV-7264 (JLC), 2017 WL 5625556, at *7

(S.D.N.Y. Nov. 21, 2017) (“Courts in this District have determined in recent cases that a fee in

the range of $250 to $450 is appropriate for experienced litigators in wage-and-hour cases.”)

(collecting cases). But see Williams v. Epic Sec. Corp., 2019 WL 1322384, at *3 (S.D.N.Y. Mar.

25, 2019) (awarding lead attorney with 32 years of experience $600 per hour and a junior partner

with 11 years of experience, but no prior wage-and-hour experience, $350 per hour).




                                                 25
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 26 of 28



       Here, plaintiff’s counsel, Eli Freedberg, seeks an hourly rate of $425. In support of his

fee application, Freedberg attests that he is “an experienced wage and hour litigator” who

graduated from law school in 2002 and was admitted to practice in New York in 2003. Freedberg

Decl. ¶¶ 2-3. After working for two commercial litigation boutiques, he began working at Fox

Rothchild, a “national law firm,” where he was “the attorney of record for dozens of putative

wage and hour class and collective action lawsuits pending in this district,” and became a partner

at the firm in 2012. Id. ¶¶ 4-5. Later that year, Freedberg left the firm to start a solo practice,

where his “specialization continues to be in the field of wage and hour law.” Id. ¶¶ 5-6.

       Although Freedberg appears to have substantial experience in wage and hour litigation,

$425 is at the higher end of the range that the courts generally award even experienced litigators.

Moreover, this action (which was at least the second case filed against the same defendants

arising out of the same pay practices) did not present any novel or difficult questions of law and,

as result of defendants’ default, did not present any evidentiary challenges. Consequently, I

recommend that Freedberg’s hourly rate be set at $350 for purposes of the instant damages

inquest.

               2.      Reasonable Hours

       An application for attorney’s fee must include “contemporaneous time records” that

specify “the date, the hours expended, and the nature of the work done.” New York State Ass’n

for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983). Freedberg submits

five pages of time records, listing 45.3 hours worked on this action. Freedburg Decl. ¶ 14;

Freedberg Inv. at 1-5. However, at least 13.2 of the listed hours occurred prior to the drafting and

filing of the complaint in this action – when plaintiff was apparently attempting to opt-in to a

previous action against the defendants. Freedberg Inv. at 1-3. An additional 4.1 hours appears to

have been spent researching and drafting a motion for attachment that was never filed. Id. at 3.

                                                26
     Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 27 of 28



Moreover, as noted above, counsel failed to plead any claim on plaintiff’s behalf for unpaid

wages (whether at the minimum wage or at contractual rates) other than overtime wages.

Accordingly, the total number of hours for which fees are awarded should be reduced by half, to

22.65 hours. See Hernandez v. NJK Contractors, Inc., 2015 WL 5178119, at *5 (E.D.N.Y. Sept.

3, 2015) (reducing attorney’s fees by one-third due to excessive billing); Tucker v. City of New

York, 704 F. Supp. 2d 347, 357 (S.D.N.Y. 2010) (reducing one attorney’s hours by one-third and

another attorney’s hours by fifty percent where time was billed for communicating with outside

attorneys, performing investigations that a single attorney could manage, and performing work

that could be handled by clerical staff). On this basis, I respectfully recommend that plaintiff be

awarded attorney’s fees of $7,927.50 ($350 per hour x 22.65 hours).

               3.        Costs

       Plaintiff requests costs in the amount of $556 for the filing fee and process service.

Freedberg Decl. ¶ 15. These costs are reasonable, see Local Civil Rule 54.1, and should be

included in the award.




                                                27
       Case 1:15-cv-02529-JPO-BCM Document 31 Filed 05/31/19 Page 28 of 28



III.     CONCLUSION

        For the reasons set forth above, I respectfully recommend that plaintiff be awarded

damages in the amount of $30,020, representing (a) $12,510 in unpaid overtime wages, (b)

$12,510 in liquidated damages under state law, and (c) $5,000 in statutory damages under state

law. In addition, I recommend prejudgment interest in the amount of $6,854.48, plus additional

prejudgment interest at the rate of $3.08 per day ($12,510 x .09/365) from the date of this Report

to the date of entry of final judgment, and attorney’s fees and costs in the amount of $8,483.50.

Dated: New York, New York
       May 31, 2019



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




               NOTICE OF PROCEDURE FOR FILING OF OBJECTIONS
                   TO THIS REPORT AND RECOMMENDATION

        The parties shall have fourteen days from the service of this report and recommendation
to file written objections pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules
of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d). A party may respond to another party’s
objections within fourteen days after being served with a copy. Fed. R. Civ. P. 72(b)(2). Any
such objections shall be filed with the Clerk of the Court, with courtesy copies delivered to the
Hon. J. Paul Oetken at the Thurgood Marshall United States Courthouse, 40 Foley Square, New
York, New York 10007, and to the chambers of the undersigned Magistrate Judge. Any request
for an extension of time to file objections must be directed to Judge Oetken. Failure to file
timely objections will result in a waiver of such objections and will preclude appellate
review. See Thomas v. Arn, 474 U.S. 140, 155 (1985); Frydman v. Experian Info. Sols., Inc., 743
F. App’x 486, 487 (2d Cir. 2018); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,
Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010).




                                                28
